     Case 3:15-cr-00280-MWB Document 90 Filed 03/23/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                    No. 3:15-CR-00280

     v.                                      (Judge Brann)

EDWARD JETER,

          Defendant.

                                ORDER

                            MARCH 23, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Edward Jeter’s motion for reconsideration (Doc. 88) is GRANTED;

          and

    2.    Jeter’s motion for compassionate release, pursuant to 18 U.S.C.

          § 3582(c)(1)(A), (Doc. 72) is DENIED.



                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge
